NUMBER 13-20-00427-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


  IN RE THOMAS PETROLEUM HOLDINGS, LLC, C.L. THOMAS, INC.,
         AND C.L. THOMAS HOLDINGS INVESTMENTS, LLC


                        On Petition for Writ of Mandamus.


                                         ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relators Thomas Petroleum Holdings, LLC, C.L. Thomas, Inc., and C.L. Thomas

Holdings Investments, LLC filed a petition for writ of mandamus in the above cause. By

six issues, relators contend that the trial court abused its discretion by ordering them to

produce documents protected by the attorney-client privilege. By motion for temporary

relief, relators request that we stay the trial court’s September 16, 2020 order granting the

motion to compel filed by real party in interest Jeffrey Johanson.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be granted. Accordingly, we GRANT the motion for
temporary relief and ORDER the September 16, 2020 “Amended Order Granting

Defendant’s Motion to Compel” to be STAYED pending further order of this Court. See

TEX. R. APP. P. 52.10.

       The Court requests that the real party in interest, Johanson, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See
id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
19th day of October, 2020.




                                                 2